Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  Case No.: 0:19-cv-63065-BB

 RENEE MARO,

         Plaintiff,

 v.

 PRIMARY CARE PHYSICIANS OF
 HOLLYWOOD P.L. and WOUND CARE
 MANAGMEMNT SPECIALISTS, LLC.

       Defendant.
 ____________________________________/

      DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                             COMPLAINT

         Defendants, PRIMARY CARE PHYSICIANS OF HOLLYWOOD P.L., and WOUND

 CARE MANAGEMENT SPECIALISTS, LLC., by and through their undersigned counsel, hereby

 files their Answer and Affirmative Defenses to Plaintiff’s Complaint [DE #1], as follows:

                                            NATURE OF CASE

      1. Defendants deny that any relief is available pursuant to Title VII, the FCRA, or any related

         basis claimed for relief. Defendants admit that Plaintiff attempts to bring this action under

         Title VII and the FCRA but explicitly deny that any cause of action lies under either statute,

         or in this action in general.

                                         JURISDICTION AND VENUE

      2. Defendants deny that any relief is available pursuant to Title VII, the FCRA, or any related

         basis claimed for relief. Defendants admit that Plaintiff attempts to bring this action under

         Title VII and the FCRA but explicitly deny that any cause of action lies under either statute,

         or in this action in general.



                                                   1
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 2 of 17



    3. Defendants deny that there is any valid cause of action, however, if there were, the Court

       would have jurisdiction under any claim brought pursuant to Title VII of the Civil Rights

       Act of 1964, Defendants admit that if a claim exists, which it does not, then pendent

       jurisdiction exists over the FCRA claims.

    4. Defendants Admit that the proper venue is Broward County Florida, if any cause of action

       is found to exist. Defendants expressly deny all other allegations and implications of this

       paragraph.

    5. Defendants are without independent knowledge to affirm or deny the truth of this

       allegation, as the document is not attached. As the document is not attached, the Case

       should be dismissed, and Defendant reserves the right to amend its answer/move to dismiss,

       after they obtain a copy of this document.

    6. Defendants are without independent knowledge to affirm or deny the truth of this

       allegation, as the document is not attached. As the document is not attached, the Case

       should be dismissed, and Defendant reserves the right to amend its answer/move to dismiss,

       after they obtain a copy of this document.

    7. Defendants are without knowledge to affirm or deny the truth of this paragraph, as said

       letter was not attached. As the document is not attached, the Case should be dismissed, and

       Defendant reserves the right to amend its answer/move to dismiss, after they obtain a copy

       of this document.

                                               PARTIES

    8. Defendants are without individual knowledge to affirm or deny the residency of the

       Plaintiff.

    9. Admitted.



                                                2
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 3 of 17



    10. Admitted.

    11. Admitted.

    12. Denied.

    13. Denied, there were several persons with the power to hire, fire and supervise Plaintiff,

       she was ultimately terminated by HR.

    14. Admitted.

                                     STATEMENT OF FACTS

    15. Denied that it was approximately October 31, 2017 that the Plalintiff was hired as the

       “Director of Sales and Marketing” and denied that Plaintiff was hired to be same for both

       Defendants on the same date.

    16. Denied.

    17. Denied.

    18. Denied.

    19. Denied that Plaintiff was owed an increased salary.

    20. Denied.

    21. Denied. Eleven Nightclub is an adult entertainment venue that Plaintiff decided, voluntarily

       to frequent with various other persons attending, including Dr. Issa, but this was not a

       corporate event. All other allegations of this paragraph are denied, it is expressly denied,

       as it is the Defendants position throughout, that any forceable, or unwelcome, touching of

       the Plaintiff happened at any time, including but not limited to at Eleven Nightclub, and/or

       any other venue/event/location/time.

    22. Denied.




                                                 3
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 4 of 17



    23. Admitted that Plaintiff entered a romantic relationship with Doctor Issa, denied, in the

       strongest possible sense, that the Plaintiff was in any way pressured to do so.

    24. Denied.

    25. Admitted.

    26. Admitted, as to Company increase of Plaintiff’s salary. Denied that any increase had any

       relevance to the mutually consensual relationship between Dr. Issa and Plaintiff.

    27. Denied.

    28. Admitted that Plaintiff was invited to Israel and agreed to go, denied that such agreement

       was reluctant.

    29. Denied that Dr. Issa was adamant about no other employee knowing about the vacation.

       Admitted that Doctor Issa made the arrangements for the trip.

    30. Denied.

    31. Denied.

    32. Admitted that Doctor Issa approved the leave request, denied that it was contingent on the

       Plaintiff attending a Humana Benefits Dinner with him.

    33. Denied.

    34. Denied that Dr. Issa did anything against the will and wishes of the Plaintiff. All allegations

       of this paragraph are denied.

    35. Denied.

    36. Denied.

    37. Denied.

    38. Denied.




                                                  4
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 5 of 17



    39. Denied that proposals and advances were ever turned down, admitted that Doctor Issa was

       always willing to answer the questions of his employees.

    40. Denied.

    41. Denied.

    42. Denied.

    43. Denied.

    44. Denied.

    45. Denied.

    46. Denied.

    47. Denied.

    48. Denied that Plaintiff experienced any discrimination.

    49. Denied that Defendant retaliated or discriminated in any way.

    50. Denied that there was any sexual harassment to act differential toward, further denied that

       if there was that same was brought to the attention of coworkers, HR, and other employees.

    51. Denied.

    52. Denied.

    53. Denied.

    54. Denied.

                         COUNT I DISCRIMINATION UNDER TITLE VII

    55. Defendant realleges and adopts, as if fully set forth herein, the affirmations and denials of

       the allegations stated in the above numerated paragraphs, 1-54.

    56. Denied.

    57. Denied.



                                                  5
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 6 of 17



    58. Denied.

    59. Denied.

    60. Denied.

    61. Admitted.

    62. Admitted, only to pay increase, all other allegations of this paragraph are denied.

    63. Denied.

    64. Denied that the Plaintiff was reluctant in agreeing to go.

    65. Admitted that Dr. Issa booked the trip, all other allegations of this paragraph are denied.

    66. Denied.

    67. Denied.

    68. Denied.

    69. This is a recitation of law, to which no response is required.

    70. Denied.

    71. Denied.

    72. Denied.

    73. Denied.

    74. Denied

    75. Denied.

                           COUNT II RETALIATION UNDER TITLE VII

    76. Defendant realleges and adopts, as if fully set forth herein, the affirmations and denials of

       the allegations stated in the above numerated paragraphs, 1-54.

    77. Denied.

    78. Denied.



                                                  6
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 7 of 17



    79. Denied.

    80. Denied.

    81. Denied.

    82. Denied that Ms. Harding was angry and upset, and that if she was it had any relation to

       any relationship between Plaintiff and Dr. Issa.

    83. Denied.

    84. Denied, that the Plaintiff could not go to Dr. Issa with questions at any point, admitted

       that Dr. Issa is available to his employees to answer questions.

    85. Denied.

    86. Denied.

    87. Denied.

    88. Denied.

    89. Denied.

    90. Denied.

    91. Denied.

    92. Denied.

    93. Denied.

    94. Denied.

    95. This is a recitation of law to which no response is required.

    96. Denied.

    97. Denied.

    98. Denied

    99. Denied.



                                                 7
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 8 of 17



    100.         Denied.

    101.         Denied.

    102.         Denied.

                        COUNT III DISCRIMINATION UNDER STATE LAW

    103.         Defendant realleges and adopts, as if fully set forth herein, the affirmations and

       denials of the allegations stated in the above numerated paragraphs, 1-54.

    104.         Denied.

    105.         Denied.

    106.         Denied that Plaintiff felt any pressure to enter into a relationship.

    107.         Denied.

    108.         Admitted.

    109.         Admitted, to a pay increase only, all other allegations of this paragraph are,

       expressly, denied.

    110.         Denied.

    111.         Denied that Plaintiff was reluctant, admitted Plaintiff was invited on vacation.

    112.         Admitted that Dr. Issa booked the trip, all other allegations of this paragraph are

       denied.

    113.         Denied.

    114.         Denied.

    115.         Denied.

    116.         Denied.

    117.         This is a recitation of law to which no response is required.

    118.         Denied.



                                                    8
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 9 of 17



    119.      Denied.

    120.      Denied.

    121.      Denied.

    122.      Denied.

    123.      Denied.

    124.      Denied.

                      COUNT IV RETALIATION UNDER STATE LAW

    125.      Defendant realleges and adopts, as if fully set forth herein, the affirmations and

       denials of the allegations stated in the above numerated paragraphs, 1-54.

    126.      Denied.

    127.      Denied.

    128.      Denied that the vacation time was dependent on accompanying Dr. Issa to a

       Humana Benefits Dinner.

    129.      Denied.

    130.      Denied.

    131.      Denied that Ms. Harding was angry and upset, and that if she was it had any

       relation to any relationship between Plaintiff and Dr. Issa.

    132.      Denied.

    133.      Denied that Dr. Issa would no longer answer questions, admitted that Dr. Issa

       willingly takes questions from employees.

    134.      Denied.

    135.      Denied.

    136.      Denied.



                                                 9
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 10 of 17



     137.        Denied.

     138.        Denied.

     139.        Denied.

     140.        Denied.

     141.        Denied.

     142.        Denied.

     143.        Denied.

     144.        Denied.

     145.        Denied.

     146.        Denied.

     147.        Denied.

     148.        Denied.

     149.        Denied.

     150.        Denied.



                                   AFFIRMATIVE DEFENSES
                                     First Affirmative Defense

  The Plaintiff’s Compliant, and each purported claim contained therein, is barred in whole or in

  part because all decisions with respect to Plaintiff’s employment were made by Defendants for

  legitimate, non-discriminatory, non-pretextual reasons.

                                   Second Affirmative Defense

  Assuming that, Defendants’ agent committed any of the acts alleged in the Complaint, Defendants’

  agent did not do so for the purposes of exploiting an imbalanced work-related relationship.

                                                 10
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 11 of 17



                                      Third Affirmative Defense

  Plaintiff is estopped from claiming any damages arising from a relationship between herself and

  Dr. Issa, in that the Plaintiff’s own actions, and course of conduct, contributed to any alleged harm

  from any relationship alleged within the Complaint.

                                     Fourth Affirmative Defense

  Plaintiff may not seek recovery for any complaint, cause of action, or other alleged basis of

  recovery, not alleged in her EEOC Complaint.

                                      Fifth Affirmative Defense

  Plaintiff was not terminated as a result of a relationship with any person in the Defendants’ employ,

  termination of the Plaintiff would have occurred regardless of any alleged relationship, for the

  legitimate non-discriminatory, non-pretextual reason that Plaintiff failed to fulfill her duties as an

  employee, through absences from required meetings with third parties.

                                      Sixth Affirmative Defense

  Plaintiff is estopped from pursuing the claims of the Complaint, and each purported claim

  therein, by reason of the Plaintiff’s own actions and course of conduct. Specifically, Plaintiff

  participated in a voluntary and fully consensual romantic relationship with Doctor Issa.

                                     Seventh Affirmative Defense

  Plaintiff waived the right, if any, to pursue the claims in the Complaint, and each purported claim

  contained therein, by reason of her own actions and course of conduct. Specifically, Plaintiff

  participated in a voluntary and fully consensual romantic relationship with Doctor Issa.



                                                   11
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 12 of 17



                                    Eighth Affirmative Defense

  The Complaint, and each purported claim contained therein, is barred by the doctrine of laches.

                                     Ninth Affirmative Defense

  The Complaint, and each purported claim therein, is barred, in whole, or in part, by the doctrine

  of unclean hands. Specifically, Plaintiff participated in a voluntary and fully consensual romantic

  relationship with Doctor Issa.

                                     Tenth Affirmative Defense

  The Complaint, and each purported claim therein, is barred, in whole or in part, because

  Defendants exercised reasonable care to prevent, any alleged inappropriate, or retaliatory,

  behavior. Specifically, by having a human resources department, and policies, for the exact

  situation described within the complaint.

                                   Eleventh Affirmative Defense

  Plaintiff is prohibited by law from pursuing all, or most, of her claims, in that the Defendants had

  an established administrative remedy which the Plaintiff did not engage, nevertheless, exhaust.

  Hence, the Plaintiff is barred from bringing all, or most, of this action for failure to exhaust

  administrative remedies.

                                    Twelfth Affirmative Defense

  To the extent that any behavior was reported to Defendants, same was prevented and remedied

  promptly.




                                                  12
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 13 of 17



                                   Thirteenth Affirmative Defense

  The Complaint, and each purported claim therein, is barred, in whole or in part, because Plaintiff

  failed to take advantage of any preventative or corrective opportunities provided by Defendants to

  avoid harm or otherwise.

                                  Fourteenth Affirmative Defense

  To the extend that any of the alleged wrongs were committed by others, any and all such claims

  are barred as against Defendants in their entirety. Such as an employee acting outside of the scope

  of their employment.

                                    Fifteenth Affirmative Defense

  The Complaint, and each purported claim contained therein, is barred to the extent it would

  impermissibly require for proof the admission into evidence of subsequent remedial measures not

  admissible to prove culpable conduct in connection with the events under Federal Rule of Evidence

  407.

                                   Sixteenth Affirmative Defense

  Plaintiff’s Title VII claims are barred because Plaintiff failed, in whole or in part, to exhaust all

  available administrative remedies, and/or otherwise failed to comply with the statutory

  prerequisites to the bringing of this action, pursuant to Title VII of the Civil Rights Act of 1964.

  42 U.S.C. §§ 2000(e) et. seq.

                                   Eighteenth Affirmative Defense

  To the extent that Plaintiff makes allegations under Title VII with respect to a time period more

  than 300 days before Plaintiffs and putative class members allegedly filed a charge with the Equal

                                                   13
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 14 of 17



  Employment Opportunity Commission (“EEOC”), or which were not made the subject of a timely

  EEOC charge, such allegations or claims are barred. 42 U.S.C. §§ 2000(c)-(e).

                                   Nineteenth Affirmative Defense

  To the extent that Plaintiff makes allegations, or claims, under Title VII and failed to file a civil

  action within ninety (90) days after receiving notice of a right to sue form the EEOC, such

  allegations or claims are barred. 42 U.S.C. §§ 2000e-5(f).

                                   Twentieth Affirmative Defense

  Plaintiff’s Title VII claims are barred, to the extent that the allegations contained therein, do not

  reasonably fall within the scope of claims made in any administrative charge timely filed by

  Plaintiff with the EEOC.

                                  Twenty-First Affirmative Defense

  Insofar as any of the Defendants hiring, termination, discipline, transfer, compensation, or

  promotion policies, or any other policy or procedure utilized by Defendants, has had an adverse

  effect on Plaintiff, such policies or practices are lawful, nevertheless, because they are job related

  and consistent with business necessity. 42 U.S.C. §§ 2000e et seq.

                                Twenty-Second Affirmative Defense

  Plaintiff Title VII claims are barr4ed because any alleged differential treatment of Plaintiff by

  Defendant was undertaken pursuant to a bona fide merit system, bona fide disciplinary system,

  bona fide seniority system, or bona fide factors other than gender, relationship status, race, or

  national origin. 42 U.S.C. § 2000e-2(h).




                                                   14
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 15 of 17



                                 Twenty-Third Affirmative Defense

  Plaintiff’s claims may be barred by the doctrine of after-acquired evidence, as it appears the failure

  to meet all job obligations, including attendance obligations, may not have been known at the time

  of termination, but would have resulted in termination nonetheless.

                                Twenty-Fourth Affirmative Defense

  Plaintiff’s claims are barred to the extent that she failed to file an EEOC charge within 180 days

  of the alleged discriminatory or retaliatory actions, or as to any actions not filed upon within 180

  days.

                                  Twenty-Fifth Affirmative Defense

  To the extent that the Plaintiff has filed for Bankruptcy and failed to disclose her claims to the

  bankruptcy court, her claims are barred by estoppel.

                                 Twenty-Sixth Affirmative Defense

  The Defendants affirmatively assert that they engaged in good faith efforts to comply with the law.

  Kolstad v. American Dental Ass’n,, 527 U.S. 526 (1999)

                                Twenty-Seventh Affirmative Defense

  Defendants’ actions toward Plaintiff were taken based on bona fide occupational qualifications.

                                 Twenty-Eighth Affirmative Defense

  The Defendants state that, even if the Plaintiff is able to prove that a prohibited factor motivated

  the Defendants’ alleged employment action, which Defendants expressly deny, the same action

  would have been taken even absent such motivation and, therefore, the Plaintiff’s claim must fail.


                                                   15
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 16 of 17



                                Twenty-Nineth Affirmative Defense

  Plaintiff’s Complaint is barred, in whole or in part, because the Defendant exercised reasonable

  care to prevent and correct promptly any discriminatory or retaliatory conduct and because

  Plaintiff unreasonably failed to properly take advantage of any preventative or corrective

  opportunities.

                                    Thirtieth Affirmative Defense

  The Plaintiff’s claims for damages are barred or reduced to the extent that she failed to properly

  mitigate her alleged damages.

                                   Thirty-First Affirmative Defense

  Plaintiff may not recover the same damages twice, hence any award for the same damages under

  FCRA must be offset by any award for the same damages under Title VII.

                                  Thirty-Second Affirmative Defense

  This action should be dismissed as paragraph five of the Complaint states that on “October 4 th,

  2018 Plaintiff dual-filed charges with the EEOC and FCHR against Defendants as set forth herein”

  but did not attach same to the Complaint. As the central controlling document in the litigation this

  document should have been attached to the complaint, and, at a minimum, Defendants reserve the

  right to amend, and move to dismiss certain claims, upon the discovery of this document.

                                  Thirty-Third Affirmative Defense

  This action should be dismissed as paragraph six states “ON or about September 12, 2019, the

  EEOC issued Plaintiff a Right to Sue Letter.” Which is not attached to the Complaint. As a central

  controlling document in the litigation this document should have been attached to the complaint,

                                                  16
Case 0:19-cv-63065-BB Document 9 Entered on FLSD Docket 03/16/2020 Page 17 of 17



  and, at a minimum, Defendants reserve the right to amend, and move to dismiss certain claims,

  upon the discovery of this document.

         WHEREFORE, Defendants, having fully answered the Complaint and having raised legal

  defenses thereto, requests judgment in their favor in its entirety and that the Defendants be awarded

  costs, including reasonable attorneys’ fees.

         Respectfully, Dated, this 14th day of March, 2020.
                                                    LUBELL & ROSEN, LLC
                                                    Attorneys for Defendant
                                                    200 S. Andrews Ave, Suite 900
                                                    Fort Lauderdale, Florida 33301
                                                    Phone: (954) 880-9500
                                                    Fax: (954) 755-2993
                                                    E-mail:    jhs@lubellrosen.com

                                                    By: s/Joshua H. Sheskin
                                                       Joshua H. Sheskin, Esquire
                                                       Florida Bar No. 93028




                                                   17
